Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 1 July 1781
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                  Sir
                     
                     Head Quarters Peekskill July 1st 1781
                  
                  I had yesterday the honour of informing the Count De Rochambeau of a Plan I had in contemplation of attempting to surprize some of the Enemy’s Posts, before they were alarmed by the junction of the French and American Armies, and requested the aid of your Corps in the execution of that design: In consequence of the Ansr of the Count, and upon the presumption that you will be at Bedford by 12 OClock tomorrow I have directed Lt Col. Hull to repair to that place & communicate to you verbally my wishes & intentions; he being perfectly acquainted with the different parts of my plan, I beg leave to refer you to him.
                  You will be informed that there are two Enterprises in contemplation, the one under the command of Major Genl Lincoln against the Posts on the N. End of York Island, the other an attempt to cut off Delancey’s and other Light Corps of the Enemy at Morrissania, with the Troops under your Command.
                  The Troops which will compose your command (exclusive of your own Legion) will consist of the Connecticut State Troops, under the command of Brigadier Gen. Waterbury, Col. Sheldon’s Legion, &  three Companies of the State Troops of New York— with the two latter you will form a junction at Bedford, should you arrive by 12 OClock as is proposed; and with the former (Genl Waterbury) at Kingstreet if you should reach that place by sunset—  They have directions to put themselves under your Orders.
                  As the success of the Enterprize under Major Genl Lincoln, which would be of infinite consequence to us, will depend entirely upon his reaching the point of debarkation, landing his men and making the attack upon the Enemy’s Works before they shall be alarmed; it will be necessary for you to regulate the Movement of the Corps under your Command in such a manner as that you will be at West Chester or in the neighbourhood of it, between the Break of day & Sunrise— by this Means you will be at hand soon enough to strike the blow by surprize, and not so early as to frustrate the expedition under Genl Lincoln.  General Waterbury, Col. Sheldon Capt. Sacket & Capt. Williams of the York Troops having a perfect knowledge of the Country, the route, the distance, & the position of the Enemy,  I need only suggest that it may be expedient to consult with them respecting the Roads, the time of March, the disposition for the Attack &c. they will be able to furnish you with good guides & all the necessary information.
                  Should the object which is to be attempted by General Lincoln, from any circumstances be laid aside, he will land above Kings-bridge to support you, at all events I shall be with the Army in the vicinity of that place, it will therefore be expedient for you when you approach towards Williams’s Bridge, to open a communication with the American Troops on the Road near the North River, by sending an officer with an Escort to that Road.
                  I am very apprehensive, from the long march you will have to make on the 2d of July & the night succeding it, that the Infantry of your Legion, will not be able to be brought on to Morrissania in time, I would advise in that case, that they should be left behind to come up at their leisure, & that your Cavalry (which will not probably be so much fatigued) should advance with the other Infantry to the attack.
                  Col. Hull being an Officer of great Merit and perfectly acquainted with the ground at & near Morrissania, & having formerly been employed in a successful enterprize against the Enemy at that place, I take the liberty to recommend him to you as a Gentleman who will be extremely useful in assisting you to make the necessary dispositions, & who will be happy to afford you every aid in his power.
                  It is unnecessary to recommend that every possible precaution should be used to keep the design a perfect secret from the Enemy, from the Country People, & even from the Troops (except such Officers as it is necessary to advise with) untill the Moment of your arrival at the Enemy’s Lines.  I have the honour to be
                  
                     G. Washington
                  
               